—In a matrimonial action in which the parties were divorced by judgment dated February 16, 1973, the defendant appeals from an order of the Supreme Court, Nassau County (Christ, J.), entered May 22, 1991, which, inter alia, permitted garnishment of his pension payable by the United States Coast Guard.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the plaintiff is *679permitted to garnish the defendant’s pension payable by the United States Coast Guard (see, 42 USC § 659; 5 CFR part 581). Balletta, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.